--------------------------------------------------------------------------------

EXHIBIT 10.15
 
 
FORM OF SERIES B SECURITIES PURCHASE AGREEMENT
 
          THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”) is made as of
the ____ day of March, 2009, by and among HEALTH DISCOVERY CORPORATION, a
Georgia corporation (the “Company”), and the investors listed on Schedule A
hereto (the “Purchasers”).
 
          WHEREAS, the Company and the Purchasers are executing and delivering
this Agreement in reliance upon the exemption from securities registration
afforded by Rule 506 under Regulation D as promulgated by the United States
Securities and Exchange Commission (the “Commission”) under Section 4(2) of the
Securities Act of 1933, as amended (the “Securities Act”);
 
          WHEREAS, subject to the terms and conditions set forth in this
Agreement, the Company desires to issue and sell to the Purchasers, and the
Purchasers desires to purchase from the Company, shares (the “Shares”) of Series
B Preferred Stock of the Company, no par value (the “Preferred Stock”);
 
          WHEREAS, this Agreement and the sale of the Shares to the Purchasers
is a part of a private offering (the “Offering”) with an aggregate minimum gross
proceeds of at least $100,000.00 (the “Minimum Amount”).
 
          NOW, THEREFORE, in consideration of the promises and mutual covenants
and agreements herein, the Company and the Purchasers hereby agree as follows:
 
ARTICLE I.
PURCHASE AND SALE
 
          1.1          Purchase and Sale. Subject to the terms and conditions
set forth herein, the Company shall issue and sell to each Purchaser, and each
Purchaser, severally and not jointly, agrees to purchase from the Company, at
the Closing (as defined below) that number of Shares set forth opposite the
Purchaser’s name on Schedule A for the amount set forth on such Schedule (the
“Purchase Price”).
 
          1.2          Closing.
 
                         a.          The Closing. The initial closing (the
“Initial Closing” or the “Closing”) of the purchase and sale of the Shares shall
take place on March ___, 2009, or such other time as the Company and the
Purchasers shall otherwise agree (the “Closing Date”).
 
                         b.          Purchasers’ Deliveries at Closing. At each
Closing, each Purchaser must deliver to the Company the following:
 
                                      (i)          a copy of this Agreement,
duly executed by such Purchaser,
 
                                      (ii)         a completed Purchaser
Questionnaire in for form of Exhibit A, attached hereto; and
 
                                      (iii)        the Purchase Price to be paid
by wire transfer, bank check or money order.
 
                         c.          Company Deliveries at Closing. At the
Closing, the Company shall deliver to each Purchaser (at each Purchaser’s
address listed on the signature page of this Agreement):

 
 

--------------------------------------------------------------------------------

 
 
                                          (i)          one copy of this
Agreement, duly executed by the Company, and
 
                                      (ii)         a certificate evidencing the
Shares registered in the books and records of the Company in the name of each
Purchaser or the Purchaser’s nominee.
 
          1.3          Sale of Additional Shares.
 
                         a.          After the Initial Closing, the Company may
sell, on the same terms and conditions as those contained in this Agreement
(subject to equitable and proportional adjustment in the event of any stock
dividend, stock split, reverse stock dividend or reverse stock split, or any
capital reorganization or recapitalization or similar event affecting the common
stock of the Company, which becomes effective after the date of this Agreement
and on or before the Closing Date), additional shares of Series B Preferred
Stock (the “Additional Shares”) to one or more purchasers (the “Additional
Purchasers”) in one or more subsequent closings provided that (i) such
subsequent sales, together with the sales to the Purchasers, do not result in
gross proceeds to the Company of greater than $1,100,000 (the “Maximum Amount”),
(ii) such subsequent sales are consummated on or prior to December 31, 2009, and
(iii) each Additional Purchaser shall become a party to this Agreement, as
defined below, by executing and delivering a counterpart signature page to this
Agreement. Schedule A to this Agreement shall be updated to reflect the number
of Additional Shares purchased at each such Closing and the parties purchasing
such Additional Shares.
 
                         b.          Prior to the Initial Closing, Additional
Purchasers may, with the written consent of the Company, become a party to this
Agreement by executing and delivering a counterpart signature page to this
Agreement, in which event (i) such Additional Purchasers will purchase their
Additional Shares at the Initial Closing and (ii) Schedule A to this Agreement
will be updated to reflect the number of Additional Shares purchased and the
parties purchasing such Additional Shares. Notwithstanding the foregoing, any
Additional Purchasers may not become a party to this Agreement to the extent
his, her or its purchase of Additional Shares at the Initial Closing would
result in the aggregate Purchase Price for total sales of Shares to all
Purchasers in the Offering in an amount exceeding the Maximum Amount.
 
ARTICLE II.
REPRESENTATIONS AND WARRANTIES
 
          2.1          Representations and Warranties of the Company. The
Company represents and warrants to the Purchasers that, to its knowledge, the
statements contained in this Section 2.1 are true, correct and complete, in all
material respects, as of the date of this Agreement, and will be true correct
and complete, in all material respects, as of the Closing Date.
 
                         a.          Organization and Qualification. The Company
is duly incorporated, validly existing and in good standing under the laws of
the State of Georgia, with the requisite corporate power and authority to carry
on its business as currently conducted. The Company is duly qualified as a
foreign corporation to do business and is in good standing as a foreign
corporation in each jurisdiction in which the nature of the business conducted
or property owned by it makes such qualification necessary, except where the
failure to be so qualified or in good standing, as the case may be, would not,
individually or in the aggregate, (x) adversely affect the legality, validity or
enforceability of this Agreement or any of the transactions contemplated hereby,
(y) have or result in a material adverse effect on the condition (financial or
otherwise), business, operations, results of operations, assets, capitalization,
financial condition, licenses, permits, rights or privileges (whether
contractual or otherwise) or prospects of the Company, taken as a whole, or (z)
impair the Company’s ability to perform fully on a timely basis its obligations
hereunder (an effect caused by or change resulting from any event or
circumstance described in clause (x), (y) or (z), being a “Material Adverse
Effect”). The Company has made available to the Purchasers true and correct
copies of the Company’s Articles of Incorporation, as in effect on the date of
this Agreement (the “Articles of Incorporation”), and the Company’s Bylaws, as
in effect on the date of this Agreement (the “Bylaws”).

 
2

--------------------------------------------------------------------------------

 
 
                         b.          Authorization; Enforcement. The Company has
the requisite corporate power and authority to enter into and to consummate the
transactions contemplated by this Agreement and otherwise to carry out its
obligations hereunder. The execution and delivery of this Agreement by the
Company and the consummation by it of the transactions contemplated hereby have
been duly authorized by all necessary corporate action by the Company. This
Agreement has been duly executed by the Company and when delivered in accordance
with the terms hereof will constitute the valid and binding obligation of the
Company enforceable against the Company in accordance with its terms, except as
such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application and except that rights to
indemnification and contribution may be limited by federal or state securities
laws or public policy relating thereto.
 
                         c.          Capitalization. As of the date of this
Agreement, the authorized capital stock of the Company consists of 300,000,000
shares of Common Stock, of which 169,522,590 shares are issued and outstanding,
30,000,000 shares of preferred stock, of which 7,437,184 shares are issued and
outstanding and designated “Series A Preferred Stock,” and 13,750,000 shares
will be designated “Series B Preferred Stock,” and options and warrants to
acquire 126,277,644 shares of Common Stock have been granted and remain
outstanding. Except as described in Section 2.1(c) of the attached Disclosure
Schedule, no Person (as hereinafter defined) has any right of first refusal,
preemptive right, right of participation, or any similar right to participate in
the transactions contemplated by this Agreement. The issuance and sale of the
Shares will not obligate the Company to issue shares of Common Stock or other
securities to any Person (other than the Purchasers) and will not result in a
right of any holder of Company securities to adjust the exercise, exchange,
conversion or reset price under such securities.
 
                         d.          Authorization and Validity; Issuance of
Shares. The Shares are duly authorized and, when issued and paid for in
accordance with this Agreement, will be validly issued, fully paid and
non-assessable, free and clear of all liens.
 
                         e.          No Conflicts. The execution, delivery and
performance of this Agreement by the Company and the consummation by the Company
of the transactions contemplated hereby do not and will not (i) conflict with or
violate any provision of the Articles of Incorporation, Bylaws or other
organizational documents of the Company, (ii) subject to obtaining the consents
referred to in Section 2.1(f), conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture, patent, patent license or instrument
to which the Company is a party or by which any property or asset of the Company
is bound or affected, or (iii) result in a violation of any law, rule,
regulation, order, judgment, injunction, decree or other restriction of any
court or governmental authority to which the Company is subject or by which any
material property or asset of the Company is bound.
 
                         f.          Consents and Approvals. The Company is not
required to obtain any consent, waiver, authorization or order of, give any
notice to, or make any filing or registration with, any court or other federal,
state, local or other governmental authority, regulatory or self regulatory
agency, or other Person in connection with the execution, delivery and
performance by the Company of this Agreement, other than (i) any required
application(s) or any letter(s) acceptable to the Over-the-Counter Bulletin
Board (“OTCBB”), and (ii) any filings, notices or registrations under applicable
federal or state securities laws (the “Required Approvals”), except where
failure to do so has not resulted or would not reasonably result, individually,
or in the aggregate, in a Material Adverse Effect. “Person” means an individual
or corporation, partnership, trust, incorporated or unincorporated association,
joint venture, limited liability company, joint stock company, government (or an
agency or subdivision thereof) or other entity of any kind.

 
3

--------------------------------------------------------------------------------

 
 
                         g.          Litigation; Proceedings. Except as
specifically set forth on in the SEC Documents or Section 2.1(g) of the attached
Disclosure Schedule there is no action, suit, notice of violation, proceeding or
investigation pending or threatened against or affecting the Company or any of
its subsidiaries or any of their respective properties before or by any court,
governmental or administrative agency or regulatory authority (collectively, an
“Action”) which (i) adversely affects or challenges the legality, validity or
enforceability of any of this Agreement, or (ii) would reasonably be expected
to, individually or in the aggregate, have a Material Adverse Effect. There has
not been, and there is not pending or contemplated, any investigation by the
Commission involving the Company or any current or former director that was a
director of the Company at any time during the last three years or officer of
the Company. The Commission has not issued any stop order or other order
suspending the effectiveness of any registration statement filed by the Company
or any subsidiary under the Exchange Act of 1934, as amended (the “Exchange
Act”) or the Securities Act.
 
                         h.          No Default or Violation. The Company (i) is
not in default under or in violation of any indenture, loan or other credit
agreement or any other agreement or instrument to which it is a party or by
which it or any of its properties is bound and which is required to be included
as an exhibit to any SEC Document, (ii) is not in violation of any order of any
court, arbitrator or governmental body applicable to it, (iii) is not in
violation of any statute, rule or regulation of any governmental authority to
which it is subject, (iv) is not in default under or in violation of its
Articles of Incorporation, Bylaws or other organizational documents,
respectively in the case of (i), (ii) and (iii), except where such violations
have not resulted or would not reasonably result, individually or in the
aggregate, in a Material Adverse Effect.
 
                         i.          SEC Documents; Financial Statements. Since
January 1, 2007, the Company has filed all reports, schedules, forms, statements
and other documents required to be filed by it, with the Commission, pursuant to
Section 13, 14 or 15(d) of the Exchange Act (collectively referred to herein as
the “SEC Documents”). As of their respective dates, the SEC Documents complied
in all material respects with the requirements of the Securities Act and the
Exchange Act and the rules and regulations of the Commission promulgated
thereunder applicable to such SEC Document. Except to the extent that
information contained in any SEC Document filed and publicly available prior to
the date of this Agreement has been revised or superseded by a later filed SEC
Document, which later filed SEC Document was filed prior to the date of this
Agreement, none of the SEC Documents, when filed, contained any untrue statement
of a material fact or omitted to state a material fact required to be stated
therein or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading. The financial
statements of the Company included in the SEC Documents comply as to form in all
material respects with applicable accounting requirements and the published
rules and regulations of the Commission with respect thereto as in effect at the
time of filing. Such financial statements fairly present in all material
respects the financial position of the Company as of and for the dates thereof
and the results of operations and cash flows for the periods then ended,
subject, in the case of unaudited statements, to normal, year-end audit
adjustments.

 
4

--------------------------------------------------------------------------------

 
 
                         j.          Material Changes. Since the date of the
latest audited financial statements included within the SEC Documents, except as
specifically disclosed in the SEC Documents, (i) there has been no event,
occurrence or development that has had a Material Adverse Effect, (ii) the
Company has not incurred any liabilities other than (A) trade payables and
accrued expenses incurred in the ordinary course of business consistent with
past practice, and (B) liabilities not required to be reflected in the Company’s
financial statements pursuant to GAAP or required to be disclosed in filings
made with the Commission, (iii) the Company has not altered its method of
accounting or the identity of its auditors, and (iv) the Company has not
declared or made any dividend or distribution of cash or other property to its
shareholders or purchased, redeemed or made any agreements to purchase or redeem
any shares of its capital stock.
 
                         k.          Listing and Maintenance Requirements. The
Company has not, in the two years preceding the date of this Agreement, received
notice from the OTCBB or any other exchange or market on which the Common Stock
is or has been listed or quoted to the effect that the Company is not in
compliance with the listing or maintenance requirements of such exchange or
market. The Company is, and has no reason to believe that it will not in the
foreseeable future continue to be, in compliance with all such listing and
maintenance requirements of the OTCBB. The issuance and sale of the Shares
hereunder does not contravene the rules and regulations of the OTCBB and
approval of the shareholders of the Company is not required for the Company to
issue and deliver to the Purchasers the number of Shares contemplated by this
Agreement.
 
                         l.          Broker’s Fees. The Purchasers shall have no
obligation with respect to any fees or with respect to any claims made by or on
behalf of other Persons for fees of any broker, finder or other intermediary
retained by the Company that may be due in connection with the transactions
contemplated by this Agreement.
 
          2.2       Representations, Warranties and Covenants of the Purchasers.
 
                         a.          Purchasers Status. Purchasers represent and
warrant to, and covenants with, the Company that: (i) each Purchaser is an
“accredited investor” as defined in Regulation D under the Securities Act, and
each Purchaser is also knowledgeable, sophisticated and experienced in making,
and is qualified to evaluate the risks and merits and make decisions with
respect to investments in securities presenting an investment decision like that
involved in the purchase of the Shares, including investments in securities
issued by the Company and investments in comparable companies, and has
requested, received, reviewed and considered all information it deemed relevant
in making an informed decision to purchase the Shares and is able to bear the
risks of this investment; (ii) each Purchaser is acquiring the Shares in the
ordinary course of its business and for its own account for investment only and
not with a view to, or for resale in connection with, any distribution thereof
within the meaning of the Securities Act; (iii) each Purchaser will not,
directly or indirectly, offer, sell, pledge, transfer or otherwise dispose of
(or solicit any offers to buy, purchase or otherwise acquire or take a pledge
of) any of the Shares except in compliance with the Securities Act, applicable
state securities laws and the respective rules and regulations promulgated
thereunder; (iv) each Purchaser has, in connection with its decision to purchase
the Shares, relied only upon the SEC Documents and the representations and
warranties of the Company contained herein, (v) each Purchaser has answered all
questions on the Investor Questionnaire and the answers thereto are true,
correct and complete in all material respects as of the date hereof and will be
true, complete and correct in all material respects as of the Closing Date; and
(vi) each Purchaser will notify the Company immediately of any material change
in any of such information until the Closing. Purchasers understands that its
acquisition of the Shares has not been registered under the Securities Act or
registered or qualified under any state securities law in reliance on specific
exemptions therefrom, which exemptions may depend upon, among other things, the
bona fide nature of the Purchasers’ investment intent as expressed herein, and
the Company is not required and never intends to so register the Shares.

 
5

--------------------------------------------------------------------------------

 
 
                         b.          Resale Restrictions. Each Purchaser hereby
covenants with the Company not to make any sale of the Shares without complying
with the provisions of this Agreement and without satisfying all requirement of
an applicable exemption under the Securities Act for such sale. Each Purchaser
acknowledges that the Shares will be imprinted with the following legend that
prohibits their transfer except in accordance therewith:

     
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED WITH THE SECURITIES
AND EXCHANGE COMMISSION OR ANY STATE SECURITIES COMMISSION IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR AN AVAILABLE
EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY.

 
                         c.          Short Position. Each Purchaser hereby
covenants with the Company not to use any of the Shares acquired pursuant to
this Agreement to cover any short position in the Common Stock of the Company if
doing so would be in violation of applicable securities laws.
 
                         d.          No Advice. Each Purchaser understands that
nothing in the SEC Documents, this Agreement or any other materials presented to
the Purchasers in connection with the purchase and sale of the Shares
constitutes legal, tax or investment advice. Each Purchaser has consulted such
legal, tax and investment advisors as it, in its sole discretion, has deemed
necessary or appropriate in connection with its purchase of the Shares.
 
                         e.          Organization; Authority. Each Purchaser is
either an individual residing in the state as set forth on the signature page of
this Agreement, or a corporation, limited liability company or limited
partnership duly formed, validly existing and in good standing under the laws of
the jurisdiction of its incorporation or formation with the requisite power and
authority to enter into and to consummate the transactions contemplated by this
Agreement and to carry out the obligations hereunder. The purchase by Purchasers
of the Shares hereunder has been duly authorized by all necessary action on the
part of the Purchasers. This Agreement has been duly executed and delivered by
each Purchaser and constitutes the valid and legally binding obligation of each
Purchaser, enforceable against each Purchaser in accordance with its terms,
subject to bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar laws of general applicability relating to or affecting
creditors’ rights generally and to general principles of equity and except that
rights to indemnification and contribution may be limited by federal or state
securities laws or public policy relating thereto.
 
                         f.          Risk. Each Purchaser has carefully reviewed
and understands the risks of, and other considerations relating to, the purchase
of the Shares, and an investment in the Company. Each Purchaser has adequate
means of providing for its current needs and possible future contingencies, and
each Purchaser has no need, and anticipates no need in the foreseeable future,
to sell or otherwise transfer the Shares. Each Purchaser is able to bear the
economic risks of this investment and, consequently, without limiting the
generality of the foregoing, each Purchaser is able to hold the Shares for an
indefinite period of time and has sufficient net worth to sustain a loss of its
entire investment in the Company if such loss should occur. Each Purchaser
understands that the purchase of the Shares is a highly speculative investment,
which involves a high degree of risk of loss of each Purchaser’s entire
investment therein.

 
6

--------------------------------------------------------------------------------

 
 
                         g.          Reliance. Each Purchaser understands and
acknowledges that (i) the Shares are being offered and sold to the Purchasers
without registration under the Securities Act in a private placement that is
exempt from the registration provisions of the Securities Act under Section 4(2)
of the Securities Act or Regulation D promulgated thereunder, and (ii) the
availability of such exemption depends in part on, and the Company will rely
upon the accuracy and truthfulness of, the representations set forth in this
Section 2.2, including, without limitation, the accredited investor status and
the investment intent of the Purchasers, and each Purchaser hereby consents to
such reliance.
 
                         h.          Information. Each Purchaser and its
advisors, if any, have been furnished with all materials relating to the
business, finances and operations of the Company and materials relating to the
offer and sale of the Shares which have been requested by Purchasers or its
advisors. Each Purchaser and its advisors, if any, have been afforded the
opportunity to ask questions of the Company and receive answers concerning the
terms and conditions of the offering and obtain any additional information,
which the Company possesses or can acquire without unreasonable effort or
expense, that is necessary to verify the accuracy of any representations or
information set forth in any such material. Representatives of the Company have
adequately answered all inquiries that the Purchasers have made of them
concerning the Company or any other matters relating to the operation of the
Company and sale of the Shares.
 
                         i.          Taxes. Each Purchaser is aware that the
Company and its representatives assume no responsibility for the tax
consequences to the Purchasers of any investment in the Company.
 
                         j.          No Representation or Promise. No one has
ever represented or promised expressly or by implication, any of the following:
(i) the approximate or exact length of time that Purchasers will be required to
remain as owner of the Shares, (ii) the amount or type of profit, or loss
(including tax write-offs and/or tax benefits) to be realized, if any, as a
result of the Purchasers’ investment, or (iii) that the past performance or
experience of the officers or directors of the Company or any affiliate, their
associates, agents, or employees or of any other person gives any assurance that
the Company will be a success.
 
                         k.          Offering Literature; No Advertisement. No
Purchaser has been furnished any offering literature other than, and has relied
only on the information contained in, (i) the SEC Documents, and (ii) this
Agreement, including the exhibits and schedules thereto. No Purchaser is
purchasing the Shares as a result of, or subsequent to, any advertisement,
article, notice or other communication published in any newspaper, magazine or
similar media or broadcast over television or radio or presented at any seminar
or meeting in which representatives of the Company were in attendance.
 
                         l.          Governmental Review. Each Purchaser
understands that no United States federal or state agency or any other
government or governmental agency has passed upon or made any recommendation or
endorsement of the Shares. 
 
ARTICLE III.
CONDITIONS
 
          3.1        Closing.
 
                         a.          Conditions Precedent to the Obligation of
the Company to Sell the Shares. The obligation of the Company to sell the Shares
is subject to the satisfaction or waiver by the Company, at or before the
Closing Date, of each of the following conditions:
 
                                      (i)          the representations and
warranties of the Purchasers in this Agreement shall be true and correct in all
material respects as of the date when made and as of the Closing Date;

 
7

--------------------------------------------------------------------------------

 
 
                                      (ii)         the Purchasers shall have
performed, satisfied and complied in all material respects with all covenants,
agreements and conditions required by this Agreement to be performed, satisfied
or complied with by the Purchasers at or before the Closing Date; and
 
                                      (iii)        no statute, rule, regulation,
executive order, decree, ruling or injunction shall have been enacted, entered,
promulgated or endorsed by any court or governmental authority of competent
jurisdiction which prohibits the consummation of any of the transactions
contemplated by this Agreement.
 
                         b.          Conditions Precedent to the Obligation of
the Purchasers to Purchase the Shares. The obligation of the Purchasers
hereunder to acquire and pay for the Shares at the Closing is subject to the
satisfaction or waiver by the Purchasers, at or before the Closing Date, of each
of the following conditions:
 
                                      (i)          the representations and
warranties of the Company set forth in this Agreement shall be true and correct
in all material respects as of the date when made and as of the Closing Date;
 
                                      (ii)         the Company shall have
performed, satisfied and complied in all material respects with all covenants,
agreements and conditions required by this Agreement to be performed, satisfied
or complied with by the Company at or before the Closing Date;
 
                                      (iii)        no statute, rule, regulation,
executive order, decree, ruling or injunction shall have been enacted, entered,
promulgated or endorsed by any court or governmental authority of competent
jurisdiction which prohibits the consummation of any of the transactions
contemplated by this Agreement;
 
                                        (iv)        all Required Approvals shall
have been obtained;
 
                                         (v)         delivery of all items
deliverable under Section 1.2(c);
 
                                       (vi)        no Material Adverse Effect
shall have occurred or been threatened (and no condition, event or development
shall have occurred or been threatened involving a prospective Material Adverse
Effect) in respect of the Company or any of its subsidiaries between the date of
this Agreement and the Closing Date; and
 
                                       (vii)        the sales to the Purchasers
hereunder shall not result in gross cash proceeds to the Company in excess of
the Maximum Amount.
 
ARTICLE IV.
INDEMNIFICATION & CONFIDENTIALITY
 
          4.1          Indemnification.
 
                          a.          By the Company. The Company will indemnify
and hold Purchasers harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation that Purchasers may suffer or incur as a result of or
relating to any misrepresentation, breach or inaccuracy, or any allegation by a
third party that, if true, would constitute a breach or inaccuracy, of any of
the representations, warranties, covenants or agreements made by the Company in
this Agreement; provided, however, that any and all payments made or due to a
Purchaser by the Company as a result of the obligations of this Section 4.1
shall be limited to, and in no case shall exceed, the Purchase Price paid by
such Purchaser, as stated in Section 1.1 herein.

 
8

--------------------------------------------------------------------------------

 
 
                         b.          By the Purchasers. Purchasers will
indemnify and hold the Company harmless from any and all losses, liabilities,
obligations, claims, contingencies, damages, costs and expenses, including all
judgments, amounts paid in settlements, court costs and reasonable attorneys’
fees and costs of investigation that the Company may suffer or incur as a result
of or relating to any misrepresentation, breach or inaccuracy, or any allegation
by a third party that, if true, would constitute a breach or inaccuracy, of any
of the representations, warranties, covenants or agreements made by such
Purchasers in this Agreement; provided, however, that any and all payments, in
the aggregate, made or due by such Purchasers as a result of the obligations of
this Section 4.1 shall be limited to, and in no case shall exceed, the amount of
the Purchase Price (but no credit shall be granted for such payment for any
obligation of the Purchasers pursuant to this Section 4.1) paid by such
Purchaser, as stated in Section 1.1 herein.
 
          4.2          Confidential Information. Purchasers represents to the
Company that, at all times during the Company’s offering of the Shares, the
Purchasers have maintained in confidence and have not used except in connection
with its purchase of the Shares pursuant hereto, all non-public information
regarding the Company received by the Purchasers from the Company or its agents
(“Confidential Information”), and covenants that it will continue to maintain in
confidence such information until such information becomes generally publicly
available other than through a violation of this provision by the Purchasers or
its agents. If Purchasers are required to disclose any Confidential Information
in legal proceedings (such as by deposition, interrogatory, request for
documents, subpoena, civil investigation demand, filing with any governmental
authority or similar process) Purchasers may do so without violating this
Agreement; provided, however, that before making any use or disclosure in
reliance on this paragraph the Purchasers shall give the Company at least
fifteen (15) days prior written notice (or such shorter period as required by
law) specifying the circumstances giving rise thereto and will furnish only that
portion of the Confidential Information which is legally required and will
exercise its best efforts to obtain reliable assurance that confidential
treatment will be accorded any Confidential Information so furnished.
 
ARTICLE V.
MISCELLANEOUS
 
          5.1           Entire Agreement. This Agreement, together with the
Schedules and Exhibits hereto, contain the entire understanding of the parties
with respect to the subject matter hereof and supersedes all prior agreements
and understandings, oral or written, with respect to such matters.
 
 
9

--------------------------------------------------------------------------------

 
 
          5.2           Notices. Whenever it is provided herein that any notice,
demand, request, consent, approval, declaration or other communication shall or
may be given to any of the parties by another, or whenever any of the parties
desires to give another any such communication with respect to this Agreement,
each such notice, demand, request, consent, approval, declaration or other
communication shall be in writing, and shall be delivered in person with receipt
acknowledged or by registered or certified mail, return receipt requested,
postage prepaid, or by telecopy and confirmed by telecopy answerback addressed
as follows:
 

   
If to the Company:
With a Copy to:
   
  Health Discovery Corporation
Bryan Cave LLP
  2 East Bryan Street, Suite #601
1201 W. Peachtree Street, N.E., 14th Floor
  Savannah, GA 31401
Atlanta, Georgia 30309
  Attn: Stephen D. Barnhill, M.D.
Attn: Todd Wade, Esq.
  Facsimile: (912) 443-1989
Facsimile: (404) 572-6999
   
If to the Purchasers:
     
  To the addresses listed on the signature pages of this Agreement.
 

 
or at such other address as may be substituted by notice given as herein
provided. The giving of any notice required hereunder may be waived in writing
by the party entitled to receive such notice. Every notice, demand, request,
consent, approval, declaration or other communication hereunder shall be deemed
to have been duly given and effective on the earliest of (a) the date of
transmission, if such notice or communication is delivered via facsimile prior
to 5:30 p.m. (New York City time) on a business day, (b) the next business day
after the date of transmission, if such notice or communication is delivered via
facsimile on a day that is not a business day or later than 5:30 p.m. (New York
City time) on any business day, (c) the business day following the date of
mailing, if sent by a U.S. nationally recognized overnight courier service, or
(d) upon actual receipt by the party to whom such notice is required to be
given. As used herein, a “business day” means any day except Saturday, Sunday or
a day which is a federal legal holiday or a day on which banking institutions in
the State of New York are authorized or required by law or other governmental
action to close.
 
          5.3          Amendments; Waivers. No provision of this Agreement may
be waived or amended except in a written instrument signed, in the case of an
amendment, by both the Company and the Purchasers or, in the case of a waiver,
by the party against whom enforcement of any such waiver is sought. No waiver of
any default with respect to any provision, condition or requirement of this
Agreement shall be deemed to be a continuing waiver in the future or a waiver of
any other provision, condition or requirement hereof, nor shall any delay or
omission of either party to exercise any right hereunder in any manner impair
the exercise of any such right accruing to it thereafter.
 
          5.4          Headings. The headings herein are for convenience only,
do not constitute a part of this Agreement, and shall not be deemed to limit or
affect any of the provisions hereof.
 
          5.5          Successors and Assigns; Assignability; No Third-Party
Beneficiaries. Neither this Agreement nor any right, remedy, obligation or
liability arising hereunder, or by reason hereof, shall be assignable by the
Purchasers without the prior written consent of the Company; provided, however,
that each Purchaser may assign any of its rights under this Agreement to any of
its affiliates. If this Agreement is assigned, all covenants contained herein
shall bind and inure to the benefit of the parties hereto and their respective
successors and assigns. This Agreement is intended for the benefit of the
parties hereto and their respective permitted successors and assigns and is not
for the benefit of, nor may any provision hereof be enforced by, any other
Person.

 
10

--------------------------------------------------------------------------------

 
 
          5.6          Governing Law; Waiver of Jury Trial. All questions
concerning the construction, validity, enforcement and interpretation of this
Agreement shall be governed by and construed and enforced in accordance with the
internal laws of the State of Georgia, without regard to the principles of
conflicts of law thereof. Each party agrees that all proceedings concerning the
interpretations, enforcement and defense of the transactions contemplated by
this Agreement (whether brought against a party hereto or its respective
affiliates, directors, officers, shareholders, employees or agents) (each a
“Proceeding”) shall be commenced exclusively in the state and federal courts
sitting in the Atlanta, Georgia. Each party hereto hereby irrevocably submits to
the exclusive jurisdiction of the state and federal courts sitting in the
Atlanta, Georgia for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein, and
hereby irrevocably waives, and agrees not to assert in any Proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such Proceeding is improper. Each party hereto hereby irrevocably waives
personal service of process and consents to process being served in any such
Proceeding by mailing a copy thereof via registered or certified mail or
overnight delivery (with evidence of delivery) to such party at the address in
effect for notices to it under this Agreement and agrees that such service shall
constitute good and sufficient service of process and notice thereof. Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any manner permitted by law. Each party hereto hereby irrevocably waives, to
the fullest extent permitted by applicable law, any and all right to trial by
jury in any legal proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby. If either party shall commence a Proceeding to
enforce any provisions of this Agreement, then the prevailing party in such
Proceeding shall be reimbursed by the other party for its attorney’s fees and
other costs and expenses incurred with the investigation, preparation and
prosecution of such Proceeding.
 
          5.7          Survival. The representations, warranties, agreements and
covenants contained herein shall survive following the Closing.
 
          5.8          Counterparts; Execution. This Agreement may be executed
in any number of counterparts, each of which shall be deemed to be an original
and all of which together shall be deemed to be one and the same instrument. In
the event that any signature is delivered by facsimile transmission, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile signature page were an original thereof.
 
          5.9          Publicity. The Purchasers shall not issue any press
release or make any public disclosure regarding the transactions contemplated
hereby unless such press release or public disclosure is approved by the Company
in advance. Notwithstanding the foregoing, each of the parties hereto may, in
documents required to be filed by it with the SEC or other regulatory bodies,
make such statements with respect to the transactions contemplated hereby as
each may be advised by counsel is legally necessary or advisable, and may make
such disclosure as it is advised by its counsel is required by law.
 
          5.10        Severability. In case any one or more of the provisions of
this Agreement shall be invalid or unenforceable in any respect, the validity
and enforceability of the remaining terms and provisions of this Agreement shall
not in any way be affected or impaired thereby and the parties will attempt to
agree upon a valid and enforceable provision which shall be a reasonable
substitute thereof, and upon so agreeing, shall incorporate such substitute
provision in this Agreement.
 
          5.11        Further Assurances. Each party shall do and perform, or
cause to be done and performed, all such further acts and things, and shall
execute and deliver all such other agreements, certificates, instruments and
documents, as the other party may reasonably request in order to carry out the
intent and accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 
11

--------------------------------------------------------------------------------

 
 
          5.12        Remedies. In addition to being entitled to exercise all
rights provided herein or granted by law, including recovery of damages, the
Purchasers and the Company will be entitled to specific performance under this
Agreement. The parties agree that monetary damages will not be adequate
compensation for any loss incurred by reason of any breach of obligations
described in the foregoing sentence and hereby agree to waive in any action for
specific performance of any such obligation the defense that a remedy at law
would be adequate.
 
[the remainder of this page is intentionally blank]

 
12

--------------------------------------------------------------------------------

 
 
          IN WITNESS WHEREOF, the parties hereto have caused this Securities
Purchase Agreement to be duly executed by their respective authorized persons as
of the day and year below.

             
HEALTH DISCOVERY CORPORATION
         
By:
                     
Name:
                   
Title:
           
Date:
 

 
IN MAKING AN INVESTMENT DECISION, THE PURCHASERS MUST RELY ON ITS OWN
EXAMINATION OF THE COMPANY AND THE TERMS OF THE SALE OF THE SHARES AND WARRANT,
INCLUDING THE MERITS AND RISKS INVOLVED. THESE SECURITIES HAVE NOT BEEN
RECOMMENDED BY ANY FEDERAL OR STATE SECURITIES COMMISSION OR REGULATORY
AUTHORITY. FURTHERMORE, THE FOREGOING AUTHORITIES HAVE NOT CONFIRMED THE
ACCURACY OR DETERMINED THE ADEQUACY OF THIS DOCUMENT. ANY REPRESENTATION TO THE
CONTRARY IS A CRIMINAL OFFENSE.

               
By:
                   
Name:
             
Date:
             
Address:
                     
Resident of the State of
 

 
 